            Case 4:19-cr-00198-CLR Document 1 Filed 12/03/19 Page 1 of 2


                                                                                      filed
                                                                              U.S.DiSTRICyCQ;,^!
                             UNITED STATES DISTRICT COURT                        SAVANHAy^V
                            SOUTHERN DISTRICT OF GEORGIA                                yy
                                     SAVANNAH DIVISION                       M19 OFC 78         i,: 32
                                                                          CLERK.
UNITED STATES OF AMERICA                               Information No.          SO. OJST. OF^GA.
                                                                                          ncfe> A




       V.                                              VIO: O.C.G.A.§40-6-39I(a)(l)
                                                            O.C.G.A. § 40-6-391(a)(5)
MICHAEL A. BORJAS                                           18 U.S.C. §§ 7 and 13
                                                               D.U.I.


THE UNITED STATES ATTORNEY CHARGES:
                                                                  CR419-0198
                                           COUNT ONE


  On or about June 6, 2019, in the Southern District of Georgia, on land within the special

maritime and territorial jurisdiction of the United States and under the concurrent jurisdiction of

the United States and the State of Georgia, namely Fort Stewart Military Reservation,

                                      MICHAEL A. BORJAS


did unlawfully drive and was in actual physical control of a moving vehicle while under the

influence of alcohol to the extent that it was less safe for him to drive, in violation of Title 18,

United States Code, Sections 7 and 13, and the Official Code of Georgia Annotated, Section

40-6-391(a)(1).
           Case 4:19-cr-00198-CLR Document 1 Filed 12/03/19 Page 2 of 2




                                         COUNT TWO


  On or about June 6, 2019,in the Southern District of Georgia, on land within the special

maritime and territorial jurisdiction of the United States and under the concurrent jurisdiction of

the United States and the State of Georgia, namely Fort Stewart Military Reservation,

                                    MICHAEL A. BORJAS


did unlawfully drive and was in actual physical control of a moving vehicle while his alcohol

concentration was 0.08 grams or more at a time within three hours after such driving from

alcohol consumed before such driving ended, in violation of Title 18, United States Code,

Sections 7 and 13, and the Official Code of Georgia Annotated, Section 40-6-391(a)(5).




                                              BOBBY L. CHRISTINE
                                              UNITED STATES ATTORNEY




                                              Katelyn Semales
                                              Special Assistant U.S. Attorney
                                              Massachusetts Bar # 695339
